Jones, J.
In the Common Bench, if the original be bad, it is amendable by statute. But I doubt how this can be taken to be the same writ; and if it is not, then it is no writ at all. But in this court, there can be no doubt; for now it is certified and it appears to be the fame writ; and therefore it is not amendable.
Doderidge, J. concurred.
Nevertheless a day was given over. Postea, p. 225. 259.
Rolls cited Pollard’s and Blygh’s case 10 Jac. supporting Justice Jones’ opinion. Crew, C. J. and Whitlock, J. absent. 2 Cr. 479. 674. Palm. 428.